DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-6, drawn to mobile power unit having an alternator with a cooling pump.
II.	Claims 7-12, drawn to mobile power unit with an alternator.
The inventions are distinct, each from the other because of the following reasons:
Inventions I, II and III are directed to related gas turbine engine. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the invention II has a self-sufficient cooling system which does not require external power to power the cooling system.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Invention I and II can be practiced independently of each other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Jeffrey Whittle on 11/03/22 a provisional election was made without traverse to prosecute the invention I claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites limitations which are not in the specifications and therefore they introduce NEW MATTER.  The new limitation is drive shaft connected to a hydraulic fracturing pump and an electrical power generator.  Applicant discloses that the drive shaft is connected to either a hydraulic fracturing pump or an electrical power generator but not both.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 202935216U; IDS ref) in view of Raad (US 2015/0214816; IDS ref)
In re Claim 1:  Zhu teaches a mobile power unit comprising (fracturing pump vehicle, abstract):
a skid (vehicle); 
a gas turbine engine (1) including an engine output shaft (drop-gear box input shaft); 
a drive shaft (output shaft for fracturing pump) driven by the gas turbine engine, the drive shaft configured to connect to a hydraulic fracturing pump (4) so that the pump provides high pressure fluid for hydraulic fracturing (intended use); 
a fixed reduction gearbox (drop-gear box) positioned between the gas turbine engine and the drive shaft, the reduction gearbox reducing a speed of rotation of the engine output shaft of the gas turbine engine to a speed of rotation of the drive shaft (desired result).  
However, Zhu does not teach an electrical generator positioned on the skid and connected to the drive shaft, the electrical generator including a step up generator gearbox to at least partially offset the reduction gearbox, a permanent magnet alternator configured to generate electrical power such that the electrical generator converts rotation of the drive shaft into electrical power, and a cooling system having a generator cooling pump installed on the skid and configured to circulate cooling fluid through the electrical generator.  
Raad teaches an electrical generator (100/108) positioned on the skid and connected to the drive shaft (106), the electrical generator including a step up generator gearbox to at least partially offset the reduction gearbox [0018], a permanent magnet alternator (132, Fig. 8 and [0027]) configured to generate electrical power such that the electrical generator converts rotation of the drive shaft into electrical power (desired result), and a cooling system having a generator cooling pump (120, Fig. 7) installed on the skid and configured to circulate cooling fluid through the electrical generator (intended use).  
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to modify Zhu’s apparatus with Raad’s step-up gearbox and a cooling pump in order to minimize the required volume and weight of the generator electromagnetics by permitting increased rotational speed of the generator as taught by Raad, [0018].
In re Claim 2:  Zhu i.v. Raad teaches the invention as claimed and as discussed for Claim 1, above.  Raad being incorporated in Zhu’s apparatus, Raad further teaches wherein the permanent magnet alternator also is configured to provide electrical power to one or more of a blender unit, a hydration unit, or a chemical additive unit (oil or fuel for cooling pump-) of a well pad.  
In re Claim 3:  Zhu i.v. Raad teaches the invention as claimed and as discussed for Claim 1, above.  Raad being incorporated in Zhu’s apparatus, Raad further teaches wherein the drive shaft has a maximum speed of rotation of 1500 RPM (when operating at low power), wherein the step up generator gearbox allows an increased rotational speed [0018] for the electrical generator, and wherein the permanent magnet alternator comprises a 2-pole alternator or a 4-pole alternator to enhance a step up speed of rotation of the electrical generator (it is noted that it has been held that choosing from a finite number of identified, predictable solutions, in this case choosing either a 2-pole alternator or a 4-pole alternator from a finite number of available alternators, with a reasonable expectation of success, in this case to provide power, was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1397, MPEP 2143 E).
  In re Claim 5:  Zhu i.v. Raad teaches the invention as claimed and as discussed for Claim 1, above.  Raad being incorporated in Zhu’s apparatus, Raad further teaches wherein the generator gearbox has a ratio in a range of 1:1.25 to 1:5 (1.4, [0026]).  
In re Claim 6:  Zhu i.v. Raad teaches the invention as claimed and as discussed for Claim 1, above.  Zhu further teaches wherein the reduction gearbox has a fixed ratio in a range of 5:1 to 20:1 (Zhu teaches a drop-gear box to reduce speed of the turbine shaft to drive the fracturing pump.  It is noted that applying a known technique (in this case, reduction gearbox to match the desired speed of the fracturing pump to the speed of the output shaft) to a known device (in this case, drive shaft) ready for improvement to yield predictable results (in this case, to drive the fracturing pump) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III D).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Raad and in further view of Johnson et al (10,305,350).  Zhu i.v. Raad teaches the invention as claimed and as discussed for Claim 1, above with the exception of limitation taught by Johnson: wherein the electrical generator is secured to the skid (col. 5 ll. 31-35) such that the skid having the electrical generated positioned thereon also is removable from the mobile power unit (col. 20 ll. 8-16), the mobile unit further comprising a lubrication pump positioned external to the skid to pump and supply lubrication to components of the mobile power unit (col. 8 ll. 12-21).
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include the electrical generator and the lubrication pump on the skid in order to provide power to remote areas as taught by Johnson, col. 5 ll. 15-30.
Pertinent Prior Art
Redford et al (US 2020/0141326) teaches a differential gear box (Fig. 6) which includes a step-down gear as well as step-up gear to transmit power at higher speed or lower speed as desired.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/Primary Examiner, Art Unit 3741